

114 HRES 882 IH: Encouraging the observance of the week beginning on October 9, 2016, as “National Wildlife Refuge Week”.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 882IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Thompson of California (for himself, Mr. Kind, Mr. LoBiondo, Mr. Blumenauer, Ms. Castor of Florida, Mr. Connolly, Mr. Costello of Pennsylvania, Mrs. Dingell, Ms. Eshoo, Mr. Grijalva, Mr. Hastings, Mr. Israel, Mr. Kildee, Mr. Larsen of Washington, Ms. Lee, Ms. Lofgren, Ms. McCollum, Mr. Pallone, Mr. Perlmutter, Mr. Sablan, Mr. Walz, Mr. Welch, Mr. Heck of Washington, Ms. Michelle Lujan Grisham of New Mexico, Mr. Pocan, Ms. Norton, Ms. Titus, Mr. Kilmer, and Ms. Kaptur) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONEncouraging the observance of the week beginning on October 9, 2016, as National Wildlife Refuge Week.
	
 Whereas in 1903, President Theodore Roosevelt established the first national wildlife refuge on Pelican Island in Florida;
 Whereas the National Wildlife Refuge System, administered by the United States Fish and Wildlife Service, is the premier system of lands and waters to conserve wildlife in the world and has grown to encompass 565 national wildlife refuges, 38 wetland management districts, and 5 marine national monuments in every State and territory of the United States, totaling approximately 836,000,000 acres;
 Whereas national wildlife refuges are important destinations for recreation and tourism in communities across the United States, and these protected lands offer a variety of recreational opportunities, including six wildlife-dependent uses that the National Wildlife Refuge System manages: hunting, fishing, wildlife observation, photography, environmental education, and interpretation;
 Whereas, 364 units of the National Wildlife Refuge System have hunting programs and 303 units of the National Wildlife Refuge System have fishing programs, averaging more than 2,400,000 hunting visits and nearly 6,800,000 fishing visits each year;
 Whereas the National Wildlife Refuge System experienced more than 30,800,000 wildlife observation visits during fiscal year 2015;
 Whereas national wildlife refuges are important to local businesses and gateway communities; Whereas, for every $1.00 appropriated for national wildlife refuges, nearly $5.00 in economic activity is generated;
 Whereas visitation to the National Wildlife Refuge System increased by nearly 30 percent between 2005 and 2015;
 Whereas the National Wildlife Refuge System experiences over 47,000,000 visits each year, which generated more than $2,400,000,000 and more than 35,000 jobs in local economies during fiscal year 2011;
 Whereas the National Wildlife Refuge System encompasses every kind of ecosystem in the United States, including temperate, tropical, and boreal forests, wetlands, deserts, grasslands, arctic tundras, and remote islands, and spans 12 time zones from the Virgin Islands to Guam;
 Whereas national wildlife refuges are home to more than 700 species of birds, 220 species of mammals, 250 species of reptiles and amphibians, and more than 1,000 species of fish;
 Whereas national wildlife refuges are the primary Federal lands that foster production, migration, and wintering habitat for waterfowl;
 Whereas, since 1934, the sale of Federal Duck Stamps to outdoor enthusiasts has generated more than $850,000,000, which has enabled the purchase or lease of more than 5,700,000 acres of habitat for waterfowl and other species in the National Wildlife Refuge System;
 Whereas national wildlife refuges provide protection to more than 380 threatened and endangered species;
 Whereas national wildlife refuges are cores of conservation for larger landscapes and a means for agencies of the Federal Government, State governments, private landowners, and organizations to secure the wildlife heritage of the United States;
 Whereas more than 36,000 volunteers and approximately 200 nonprofit organizations designated as national wildlife refuge “Friends” groups contribute more than 1,400,000 hours annually to preserving the national wildlife refuges, the equivalent of nearly 700 full-time employees, and provide an important link to local communities;
 Whereas national wildlife refuges provide an important opportunity for children to discover and gain a greater appreciation for the natural world;
 Whereas, there are national wildlife refuges located in both urban and suburban areas and a national wildlife refuge located within an hour drive of every metropolitan area in the United States;
 Whereas national wildlife refuges employ, educate, and engage young people from all backgrounds in exploring, connecting with, and preserving the natural heritage of the United States;
 Whereas, since 1995, national wildlife refuges across the United States have held festivals, educational programs, guided tours, and other events to celebrate National Wildlife Refuge Week during the second full week of October;
 Whereas the United States Fish and Wildlife Service will continue to seek stakeholder input on the implementation of “Conserving the Future: Wildlife Refuges and the Next Generation”, an update to the strategic plan of the United States Fish and Wildlife Service for the future of the National Wildlife Refuge System;
 Whereas the week beginning on October 9, 2016, has been designated as “National Wildlife Refuge Week” by the United States Fish and Wildlife Service; and
 Whereas the observance of National Wildlife Refuge Week by the House of Representatives would recognize more than a century of conservation in the United States, raise awareness about the importance of wildlife and the National Wildlife Refuge System, and celebrate the myriad recreational opportunities available to enjoy this network of protected lands: Now, therefore, be it
	
 That the House of Representatives— (1)encourages the observance of “National Wildlife Refuge Week” with appropriate events and activities;
 (2)acknowledges the importance of national wildlife refuges for their recreational opportunities and contribution to local economies across the United States;
 (3)pronounces that national wildlife refuges play a vital role in securing the hunting and fishing heritage of the United States for future generations;
 (4)identifies the significance of national wildlife refuges in advancing the traditions of wildlife observation, photography, environmental education, and interpretation;
 (5)recognizes the importance of national wildlife refuges to wildlife conservation and the protection of imperiled species and ecosystems;
 (6)acknowledges the role of national wildlife refuges in conserving waterfowl and waterfowl habitat pursuant to the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);
 (7)reaffirms the support of the House of Representatives for wildlife conservation and the National Wildlife Refuge System; and
 (8)expresses the intent of the House— (A)to continue working to conserve wildlife; and
 (B)to support the National Wildlife Refuge System for current and future generations. 